FILED
                                                        Feb 24 2017, 8:56 am

                                                             CLERK
                                                         Indiana Supreme Court
                                                            Court of Appeals
                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEES
Nicholas A. Snow                                         Curtis T. Hill, Jr.
Harris Law Firm, P.C.                                    Attorney General of Indiana
Crown Point, Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                         Patrick B. McEuen
                                                         McEuen Law Office
                                                         Portage, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

East Wind Acupuncture, Inc.,                             February 24, 2017
Appellant,                                               Court of Appeals Case No.
                                                         93A02-1608-EX-1790
        v.                                               Appeal from the Review Board of
                                                         the Department of Workforce
Review Board of the Indiana                              Development
Department of Workforce                                  Case Number: 16-R-884
Development and Elly A.
Lesnick,
Appellees.




Najam, Judge.




Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017           Page 1 of 10
                                           Statement of the Case
[1]   East Wind Acupuncture, Inc. (“East Wind”) appeals the decision of the Review

      Board of the Indiana Department of Workforce Development (“Review

      Board”) to award unemployment insurance benefits to Elly Lesnick, a former

      employee of East Wind.1 East Wind raises two issues for our review:

               1.       Whether the Review Board abused its discretion when it
                        declined to consider additional evidence East Wind had
                        attempted to submit to it.


               2.       Whether the Review Board’s judgment is supported by
                        sufficient evidence.


[2]   We affirm.


                                    Facts and Procedural History
[3]   The findings of fact as determined by the ALJ are as follows:

               [Lesnick] worked for [East Wind] from November[] 2010
               through March 9, 2016. [East Wind] was an acupuncture, yoga,
               and Chinese medicine facility. [Lesnick] worked 25 hours per
               week as a case manager and yoga instructor. [Lesnick] quit due
               to working conditions.




      1
        The parties identify themselves and refer to each other by name in the documents and briefs they have filed
      with this court. As we have recognized, when a party in an unemployment insurance benefits appeal uses its
      own name in documents filed with this court “it has waived the right to have its name excluded from the
      court record.” Advanced Correctional Healthcare, Inc. v. Review Bd. of Ind. Dep’t of Workforce Dev., 27 N.E.3d 322,
      324 n.1 (Ind. Ct. App. 2015); see Ind. Administrative Rule 9(G)(6)(a)(i).

      Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017                          Page 2 of 10
        On Wednesday, November 24, 2015, [East Wind’s] owner,
        [Laura Zaranski,] directed [Lesnick] to help her train another
        employee. [Lesnick] was working on placing a patient in an
        exam room and did not give her attention to [Zaranski].
        [Zaranski] began screaming at [Lesnick] that [Lesnick] was not
        doing her job. [Lesnick] requested [Zaranski to] stop yelling at
        [Lesnick] or send [Lesnick] home. [Zaranski] sent [Lesnick]
        home.


        On February 25, 2016, [Lesnick] had a physical therapy
        appointment [for herself] but was scheduled to come into work at
        11 a.m. When [Lesnick] did not report to work on time,
        [Zaranski] texted [Lesnick] several times about coming . . . to
        work. When [Lesnick] did not respond, [Zaranski] called
        [Lesnick]. [Zaranski] screamed at [Lesnick] over the phone
        about other employees not coming into work that day and hung
        up. [Zaranski] called [Lesnick] back and screamed at [Lesnick]
        about coming into work. [Lesnick] went into work. [Lesnick]
        spoke to [Zaranski] that day in an attempt to tell [Zaranski] that
        she did not want [Zaranski] to scream at her. [Zaranski] stated
        that that was the way she communicated.


        On March 9, 2016, [Lesnick] and [Zaranski] had a discussion
        about the amount of time [East Wind] had approved [Lesnick] to
        take off for a physical therapy appointment scheduled for March
        10, 2016. During this conversation, [Zaranski] screamed at
        [Lesnick], “I don’t care what the fuck you do.” [Zaranski]
        acknowledged that she yelled this at [Lesnick] but asserted that
        she was frustrated because [Lesnick] had repeatedly violated
        [East Wind’s] instructions regarding her attendance. [Lesnick]
        was agitated during this conversation[] but did not yell.


        [Lesnick] quit on March 14, 2016, citing [Zaranski’s] repeated[]
        screaming at her as the reason for her quitting.



Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 3 of 10
      Tr. Vol. 3 at 15-16.2


[4]   In light of those findings, the ALJ concluded in relevant part as follows:


               “It is not the purpose of the Unemployment Security Act for
               employees to merely terminate their employment merely because
               working conditions are not entirely to their liking.” Marozsan v.
               Review Board of Indiana Employment Sec. Div., 429 N.E.2d 986, 990
               (Ind. Ct. App. 1982). However, poor working conditions can
               constitute good cause in connection with work for leaving
               employment “when the demands placed upon employees are
               unreasonable or unfair so much so that a reasonably prudent
               person would be impelled to leave.” Id.


               [Lesnick] voluntarily left employment, citing poor working
               conditions. [Lesnick] quit because [Zaranski] repeatedly
               screamed at her about work related issues. On February 25,
               2015, 2 weeks before [Lesnick] quit, [Lesnick] asked [Zaranski]
               to stop screaming at her when she was discussing work related
               issues. This constituted a good faith effort on [Lesnick’s] part to
               resolve the issue that later caused her to quit. Furthermore, this
               was a reasonable request on [Lesnick’s] part. [Zaranski] did not
               agree to resolve the issue; she merely stated that that was the way
               she communicated.


               Two weeks later, when [Lesnick] and [Zaranski] were discussing
               an attendance issue, [Zaranski] screamed at [Lesnick], “I don’t
               care what the fuck you do.” [Zaranski] asserted that she yelled
               this at [Lesnick] because she was frustrated with [Lesnick]
               repeatedly failing to follow [East Wind’s] instructions regarding




      2
         East Wind’s statement of facts in its brief is not in accordance with our standard of review and, therefore, is
      contrary to Indiana Appellate Rule 46(A)(6)(b). On the other hand, we appreciate the State’s inclusion of
      citations to the transcript in its quotations from the ALJ’s order in its brief.

      Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017                         Page 4 of 10
              her attendance. Frustration over this type of issue is
              understandable[] but did not justify [Zaranski] repeatedly
              screaming at [Lesnick] after [Lesnick] had requested that she
              stop. These conditions were sufficiently unreasonable and unfair
              that a reasonably prudent person would be compelled to leave the
              employment. The [ALJ] concludes that [Lesnick] voluntarily left
              employment for good cause in connection with work . . . .


      Id. at 16-17.


[5]   East Wind appealed the ALJ’s judgment to the Review Board. In appealing to

      the Review Board, East Wind attempted to submit “[a]dditional enlightening

      accounts from other staff present during the three dated incidences [sic] listed in

      the ‘Findings of Facts’” on the grounds that those documents were “necessary

      to understand that [Lesnick] fabricated stories, bent truths[,] and conjured up

      her resignation letter only to support her attempt to undeservedly receive

      unemployment benefits.” Appellant’s App. Vol. II at 2. The Review Board

      rejected East Wind’s attempt to submit the additional evidence and expressly

      adopted and affirmed the ALJ’s judgment. This appeal ensued.


                                     Discussion and Decision
                         Issue One: Review Board’s Denial of East Wind’s
                               Request to Submit Additional Evidence

[6]   We first consider East Wind’s argument on appeal that the Review Board erred

      when it denied East Wind’s attempt to submit additional evidence to the

      Review Board. The Indiana Administrative Code provides:




      Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 5 of 10
              Each hearing before the review board shall be confined to the
              evidence submitted before the administrative law judge unless it
              is an original hearing. Provided, however, the review board may
              hear or procure additional evidence upon its own motion, or
              upon written application of either party, and for good cause
              shown, together with a showing of good reason why the
              additional evidence was not procured and introduced at the
              hearing before the administrative law judge.


      646 Ind. Admin. Code 5-10-11(b). The Review Board’s decision to accept or

      reject additional evidence is in its discretion. Telligman v. Review Bd. of Ind. Dep’t

      of Workforce Dev., 996 N.E.2d 858, 865 (Ind. Ct. App. 2013).


[7]   East Wind asserts that it “was denied the fundamental due process right to

      cross-examine [Lesnick] and present evidence to impeach [her] credibility”

      during the proceedings before the ALJ. Appellant’s Br. at 19. We cannot

      agree. East Wind, by Zaranski, was present at the proceedings before the ALJ,

      along with Lesnick; Lesnick’s resignation letter to East Wind and her appeal to

      the ALJ expressly identified Zaranski’s behavior towards her as the basis for

      Lesnick’s claim that she had quit her job with good cause; and nothing in East

      Wind’s request to submit the additional evidence to the Review Board

      explained how the testimony of other employees could not have been obtained

      and submitted to the ALJ. In other words, East Wind had notice and

      opportunity to fully respond to Lesnick’s claim before the ALJ. Accordingly,

      we cannot say that the Review Board abused its discretion when it rejected East

      Wind’s subsequent attempt to present additional evidence. Likewise, we




      Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 6 of 10
      cannot say that the Review Board’s decision affected East Wind’s constitutional

      rights.


                                Issue Two: Sufficiency of the Evidence

[8]   We thus turn to East Wind’s assertion that the Review Board’s judgment is not

      supported by sufficient evidence. According to the Indiana Supreme Court:


                The Indiana Unemployment Compensation Act (UCA) provides
                that any decision of the Review Board shall be conclusive and
                binding as to all questions of fact. Ind. Code § 22-4-17-12(a)
                (2007). When the decision of the Review Board is challenged, an
                appellate court makes a two-part inquiry into (1) “the sufficiency
                of the facts found to sustain the decision” and (2) “the sufficiency
                of the evidence to sustain the findings of fact.” Id. § 22-4-17-
                12(f). This Court provided an extensive analysis of the standard
                of review for these cases in McClain v. Review Board of Indiana
                Department of Workforce Development, 693 N.E.2d 1314 (Ind.
                1998). Simply stated, an appellate court reviews “(1)
                determinations of specific or ‘basic’ underlying facts; (2)
                conclusions or inferences from those facts, sometimes called
                ‘ultimate facts,’ and (3) conclusions of law.” Id. at 1317.


                The Review Board’s “findings of basic facts are subject to a
                ‘substantial evidence’ standard of review.” Id. We neither
                reweigh evidence nor judge the credibility of witnesses; rather,
                we consider only the evidence most favorable to the Review
                Board’s findings. Id. We will reverse the decision only if there is
                no substantial evidence to support the Review Board’s findings.
                Id.


      J.M. v. Review Bd. of Ind. Dep’t of Workforce Dev., 975 N.E.2d 1283, 1286 (Ind.

      2012).


      Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 7 of 10
[9]    East Wind argues that the evidence is insufficient as a matter of law to

       demonstrate that Lesnick left her employment with good cause. Indiana Code

       Section 22-4-15-1(a) provides, in relevant part, that individuals who voluntarily

       leave their employment are not eligible for benefits unless they left their

       employment with “good cause in connection with the work.” As we have

       explained:


               The “good cause” requirement means the employee’s reason for
               terminating [her] employment must be job related and objective
               in character, excluding purely subjective and personal reasons.
               Marozsan v. Review Bd. of the Ind. Employment Sec. Div., 429 N.E.2d
986, 989 (Ind. Ct. App. 1982). The Act will provide
               compensation only when demands placed upon an employee are
               so unreasonable or unfair that “a reasonably prudent person
               would be impelled to leave.” Id. at 990.


       Ky. Truck Sales, Inc. v. Review Bd. of Ind. Dep’t of Workforce Dev., 725 N.E.2d 523,

       526 (Ind. Ct. App. 2000).


[10]   East Wind contends that the Review Board’s judgment is contrary to this

       court’s opinion in Kentucky Truck Sales. In that case, we held, on prima facie

       review, that the employer had met its burden on appeal to show that the

       Review Board had erroneously found good cause for the employee to leave his

       employment. Id. at 526. The employee in that case had a history of

       absenteeism and, on one occasion, his supervisor gave him a “reprimand [that]

       was indelicately presented.” Id. In light of that reprimand, the employee quit

       his job. The Review Board concluded the employee had good cause to do so,



       Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 8 of 10
       but we held that the employer had “made a showing of prima facie error” in light

       of the totality of the circumstances. Id.


[11]   We conclude that Kentucky Truck Sales is not controlling here. First, unlike

       Kentucky Truck Sales, we are not reviewing the Review Board’s judgment under

       the prima facie error standard. Second, unlike in Kentucky Truck Sales, here

       Zaranski’s mistreatment of Lesnick was neither a one-time incident nor related

       to any clearly identified reprimand for absenteeism. Rather, the record is clear

       that Zaranski’s mistreatment of Lesnick was independent of Lesnick’s

       attendance, such as when Zaranski screamed at Lesnick for not helping

       Zaranski train another employee. Kentucky Truck Sales is not a blank check for

       the mistreatment of employees.


[12]   The Review Board’s judgment is supported by the record. On at least three

       occasions in less than four months, Zaranski screamed at Lesnick. On

       November 24, 2015, Zaranski screamed at Lesnick for not helping Zaranski

       train another employee. On February 25, 2016, Zaranski screamed at Lesnick

       for not showing up to work on time, hung up, and then called her back to

       scream at her some more. And, on March 9, 2016, during a conversation about

       time off Lesnick needed for her own physical therapy, Zaranski again screamed

       at Lesnick, yelling “I don’t care what the fuck you do.” Tr. Vol. 2 at 11.

       Immediately after the February 25 incident, Lesnick asked Zaranski to not

       scream at her, but Zaranski stated that that is just how she communicates. In

       sum, the evidence shows that Zaranski’s treatment of Lesnick was not confined

       to a single incident but manifested an habitual pattern of conduct.

       Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 9 of 10
[13]   The Review Board concluded that Zaranski’s treatment of Lesnick gave Lesnick

       good cause to voluntarily leave her employment. That judgment was squarely

       within the Review Board’s prerogative on this record. Employees are not

       obliged to endure treatment such as Zaranski’s treatment of Lesnick. In other

       words, Zaranski’s treatment of Lesnick was so unreasonable or unfair that “a

       reasonably prudent person would be impelled to leave” her employment

       because of it. See Ky. Truck Sales, 725 N.E.2d at 526. East Wind’s arguments to

       the contrary simply seek to have this court reweigh the evidence on appeal or

       otherwise consider evidence other than that which is most favorable to the

       Review Board’s judgment, which we will not do. Accordingly, we affirm the

       Review Board’s judgment.


[14]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 93A02-1608-EX-1790 | February 24, 2017   Page 10 of 10